18-3172
Roberts v. The State of New York



                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


      At a stated term of the United States Court of Appeals for the Second Circuit,
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
City of New York, on the 27th day of July, two thousand twenty-two.

PRESENT: JON O. NEWMAN,
         GERARD E. LYNCH,
                       Circuit Judges.*

————————————————————————

LILLIAN ROBERTS, AS EXECUTIVE
DIRECTOR OF THE DISTRICT COUNCIL
37, AFSCME, AFL-CIO, DISTRICT
COUNCIL 37, AFSCME, AFL-CIO,
DENNIS IFILL, AS PRESIDENT OF THE
RENT REGULATION SERVICES UNIT
EMPLOYEES, LOCAL 1359, DISTRICT
COUNCIL 37, AFSCME, AFL-CIO, LOCAL
1359, RENT REGULATION SERVICES
EMPLOYEES, CLIFFORD KOPPELMAN,
AS PRESIDENT OF THE COURT,

*
 Judge Peter W. Hall, originally a member of the panel in this case, died on March 11, 2021.
The two remaining members of the panel, who are in agreement, authorized the issuance of
this Summary Order. See 28 U.S.C. § 46(d); 2d Cir. IOP E(b); United States v. Desimone,
140 F.3d 457, 458-59 (2d Cir. 1998).
COUNTY AND DEPARTMENT OF
PROBATION EMPLOYEES UNIT, LOCAL
1070, LOCAL 1070, COURT, COUNTY
AND DEPARTMENT OF PROBATION
EMPLOYEES, MILDRED BROWN, ON
BEHALF OF HERSELF AND ALL OTHERS
SIMILARLY SITUATED, SHANOMAE
WILTSHIRE, ON BEHALF OF HERSELF
AND ALL OTHERS SIMILARLY
SITUATED, NORMA GALLOWAY, ON
BEHALF OF HERSELF AND ALL OTHERS
SIMILARLY SITUATED, CHARMAINE
HARDAWAY, ON BEHALF OF HERSELF
AND ALL OTHERS SIMILARLY
SITUATED, MAURICE BOUYEA, ON
BEHALF OF HIMSELF AND ALL OTHERS
SIMILARLY SITUATED, STEVEN
SCHWARTZ, ON BEHALF OF HIMSELF
AND ALL OTHERS SIMILARLY
SITUATED,

              Plaintiffs-Appellants,


              v.                           No. 18-3172-cv

KATHLEEN C. HOCHUL, AS
GOVERNOR OF THE STATE OF NEW
YORK, REBECCA A. CORSO, AS ACTING
COMMISSIONER, NEW YORK STATE
CIVIL SERVICE DEPARTMENT,
CAROLINE W. AHL, AS COMMISSIONER
OF THE NEW YORK STATE CIVIL
SERVICE COMMISSION, LANI V. JONES,
AS COMMISSIONER OF THE NEW YORK
STATE CIVIL SERVICE COMMISSION,
ROBERT F. MUJICA, JR., AS DIRECTOR
OF THE NEW YORK STATE DIVISION OF
THE BUDGET, THOMAS P. DINAPOLI,
AS COMPTROLLER OF THE STATE OF


                                       2
NEW YORK,

        Defendants-Appellees.**
————————————————————————

FOR PLAINTIFFS-APPELLANTS:                   ERICA C. GRAY-NELSON, District
                                             Council 37, American Federation of State,
                                             County & Municipal Employees, AFL-CIO,
                                             New York, NY.

FOR DEFENDANTS-APPELLEES:                    FREDERICK A. BRODIE, Assistant
                                             Solicitor General (Barbara D. Underwood,
                                             Solicitor General, Andrea Oser, Deputy
                                             Solicitor General, on the brief), for Letitia
                                             James, Attorney General, State of New
                                             York, Albany, NY.


       Appeal from the United States District Court for the Northern District of

New York (Mae A. D’Agostino, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

       Plaintiffs-Appellants, District Council 37 of the American Federation of

State, County & Municipal Employees, AFL-CIO (“AFSCME”) and current and

former members of that union (collectively, “the AFSCME Plaintiffs”) appeal the

judgment of the United States District Court for the Northern District of New



**
  The Clerk of Court is directed to amend the caption as set forth above. To the extent that
former state officials were sued in their official capacity, current officeholders are substituted
as defendants pursuant to Federal Rule of Appellate Procedure 43(c)(2).

                                                3
York (Mae A. D’Agostino, J.) granting summary judgment to Defendants-

Appellees, various State officials (collectively, “the State”) on all claims in this

contractual and constitutional dispute growing out of the State’s 2011 decision to

alter its rates of contribution to retired former employees’ health insurance plans.

We assume the parties’ familiarity with the facts, the procedural history of the

case, and the specifications of issues on appeal, which we set forth only as

necessary to explain our decision.

      We reserved decision in this case pending disposition of Donohue v. Hochul,

No. 18-3193-cv, which was designated both in the district court and in this Court

as the lead case of eleven related cases alleging breach of contract and

constitutional contract-impairment claims based on the alteration of State health

insurance contribution rates for retirees. Following this Court’s final disposition

of Donohue, we directed the parties in this and the other related cases “to file

letter-briefs stating their views on how their case should be resolved in light of

Donohue v. Cuomo (‘Donohue II’), 980 F.3d 53 (2d Cir. 2020), Donohue v. Cuomo

(‘Donohue III’), 38 N.Y.3d 1 (2022), and Donohue v. Hochul, [32 F.4th 200 (2d Cir.

2022)] (‘Donohue IV’),” addressing in particular “the extent to which anything in

the collective bargaining agreements at issue in the case, or any other



                                           4
circumstances specific to the case, distinguish the case from Donohue.” ECF No.

119 at 2. In response, the AFSCME Plaintiffs filed a supplemental letter-brief

arguing that, “[i]n light of record evidence, sufficient ambiguity exists concerning

whether an implied contract existed between the parties to support a reversal of

summary judgement [sic] in favor of Defendants-Appellees.” Appellants’ Supp.

Letter-Br. at 3-4.

       The AFSCME Plaintiffs’ breach of contract and contractual impairment

claims, like those in Donohue, necessarily fail without a lifetime vested right to

continuous contribution rates from the State for retirees. See Donohue IV, 32 F.4th

at 206. We may consider any record evidence of the parties’ subjective intent on

that point, however compelling it may be, only if the language of the CBAs is

ambiguous. Donohue III, 38 N.Y.3d at 12-13. We therefore look to the arguments

about the text of the CBAs made in the AFSCME Plaintiffs’ original briefs. The

AFSCME Plaintiffs represent both executive-branch and judicial-branch

employees, each of which have different CBAs.

       With respect to executive employees, the AFSCME Plaintiffs relied in their

original brief on only one CBA provision with no parallel discussed in Donohue.

That provision, Section 9.1 of the executive-branch CBA, provides that “[t]he

State shall continue to provide all the forms and extent of coverage as defined by

                                          5
the contracts in force on [the date of the CBA] with the State’s health insurance

carriers unless specifically modified or replaced pursuant to this Agreement.” J.

App’x at 387. While not identical, that provision is similar to one at issue in

Donohue, which provided that “[e]mployees covered by the State Health

Insurance Plan have the right to retain health insurance after retirement upon

completion of ten years of service.” Donohue II, 980 F.3d at 72 (alteration in

original). In Donohue II, before we had the benefit of the New York Court of

Appeals’s guidance, we noted that if “a ‘right to retain coverage after retirement’

is properly understood as a vested right . . . it is ‘plausible’ that the scope of a

vested right to coverage would encompass a right to fixed costs such as co-pays

or, perhaps, contribution rates.” Id. at 73, quoting Kolbe v. Tibbetts, 22 N.Y.3d 344,

355 (2013). The same logic would seem to apply to a provision concerning “the

forms and extent of coverage.” J. App’x at 387. But the New York Court of

Appeals made clear in Donohue III that such language cannot “establish a vested

right to lifetime fixed premium contributions” that extends past the duration of

the CBA, 38 N.Y.3d at 19, and we accordingly held in Donohue IV, applying New

York law, that it cannot support an inference of ambiguity, 32 F.4th at 208. In

other words, Section 9.1 is silent on a continuing right to a particular level of



                                           6
contribution payments, and thus, like the plaintiffs in Donohue, the AFSCME

Plaintiffs “ask us to infer ambiguity from what the CBAs do not say rather than

anything they do say,” which, as a matter of New York law, we may not do,

Donohue IV, 32 F.4th at 208; see Donohue III, 38 N.Y.3d at 17-18.

      With respect to judicial employees, the AFSCME Plaintiffs relied in their

original brief primarily on Section 8.1 of the 2007-2011 judicial-branch CBA,

which provides:

             The State shall continue to provide health and
             prescription drug benefits administered by the
             Department of Civil Service. Employees enrolled in
             such plans shall receive health and prescription drug
             benefits to the same extent, at the same contribution
             level and in the same form and with the same co-
             payment structure that applies to the majority of
             represented Executive Branch employees covered by
             such plans.

J. App’x at 780. The AFSCME Plaintiffs argue that whether Section 8.1 creates a

vested lifetime right to continuous contribution rates for retirees is ambiguous,

because that provision, unlike any of those at issue in Donohue, expressly

mentions contribution rates. That argument is not persuasive. To be sure, Section

8.1 does mention contribution rates. Conspicuously absent, however, is any

language that one could reasonably read as referring to a vested right to a


                                          7
continuous contribution rate for retirees for any duration other than the duration

of the CBAs.

      By its plain terms, Section 8.1 of the 2007-2011 judicial-branch CBA entitles

employees covered by that CBA to coverage “at the same contribution level” that

the State paid for “the majority of represented Executive Branch employees.” J.

App’x at 780. Tying the contribution rates to those of the majority of represented

executive-branch employees cannot in itself create a lifetime vested right to

continuous contribution rates for retirees, because the majority of represented

executive-branch employees were represented by the Civil Service Employees

Association (“CSEA”), whose CBAs, we held in Donohue IV, did not create such a

right. 32 F.4th at 207-09. Moreover, there is no language in Section 8.1 that one

could reasonably read as freezing the covered employees’ contribution rates in

perpetuity at the rates that the State paid for the majority of represented executive

employees at the time of any given CBA, since that provision includes no specific

durational language. Again, the AFSCME Plaintiffs argue for an impermissible

inference of ambiguity from silence.

      We therefore hold that the district court correctly granted summary

judgment to the State on the AFSCME Plaintiffs’ claims for the same reasons


                                          8
explained in Donohue IV, 32 F.4th at 206-11.

      For the foregoing reasons, the judgment of the district court is AFFIRMED.


                                FOR THE COURT:
                                Catherine O’Hagan Wolfe, Clerk of Court




                                         9